United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 22, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-11206
                         Summary Calendar


DANIEL MONTES, JR.

                                    Plaintiff-Appellant,

versus

JEFFERY P. RANSOM, # 6952; DEMARCUS F. BLACK, # 7574; WILLIE FAYE
WASHINGTON; DAVID BONNER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-1027
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel Montes Jr. appeals from the district court’s grant of

motions for summary judgment in favor of police officers and

prison officials and dismissal of his federal and state claims.

Montes argues that defendants Jeffery P. Ransom and Demarcus

Black, who were arresting officers, used excessive force when

they handcuffed him too tightly.   He argues that defendants

Willie Faye Washington and David Bonner, officials at the jail

while he was held in custody prior to his release, failed to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11206
                                 -2-

loosen his handcuffs.    He argues, inter alia, that the district

court misapplied the law of this circuit when it dismissed his

claims.

       Handcuffing too tightly, without more, does not amount to

excessive force.    See Tarver v. City of Edna, 410 F.3d 745, 752

(5th Cir. 2005); Glenn v. City of Tyler, 242 F.3d 307, 314 (5th

Cir. 2001).    Moreover, admissible medical evidence establishing

some injury is required to satisfy the injury requirement of an

excessive force claim based on the application of handcuffs.       See

Tarver 410 F.3d at 752 (citing, approvingly, Crumley v. City of

St. Paul, 324 F.3d 1003, 1008 (8th Cir. 2003)); Clark v.

America’s Favorite Chicken Co., 110 F.3d 295, 297 (5th Cir.

1997).    As the district court observed, photographs that Montes

submitted do not reveal anything other than minor red marks and

perhaps a small amount of swelling.    Such minor injuries are

inherently transient, are only de minimis, and are not

actionable.    See Tarver, 410 F.3d at 751-52; Glenn, 242 F.3d at

314.    Regarding Montes’s complaints of permanent injury, Montes’s

argument fails to establish error in the district court’s

evidentiary ruling, which is in accord with this circuit’s

precedent establishing that unauthenticated documents are not

competent summary judgment evidence.    See King v. Dogan, 31 F.3d

344, 346 (5th Cir. 1994); Haynes v. Pennzoil Co., 141 F.3d 1163

(5th Cir. 1998).    The district court therefore did not err in

dismissing Montes’s claims of excessive force.
                           No. 05-11206
                                -3-

     To the extent that Montes is asserting that Washington and

Bonner violated his constitutional rights by delaying or denying

medical care, Montes’s failure to establish “serious medical

needs” that were overlooked or denied, or “substantial harm,”

defeats his claim that Washington and Bonner’s actions

constituted an Eighth Amendment violation.     See Easter v. Powell,

457 F.3d 459, 462-65 (5th Cir. 2006).     To the extent that Montes

is asserting that Washington and Bonner are liable in a

supervisory capacity, a supervisor cannot be liable under § 1983,

where, as here, there is no underlying constitutional violation.

See Rios v. City of Del Rio, Tex., 444 F.3d 417, 425-26 (5th Cir.

2006).

     Montes also argues that the fact that he was handcuffed in

an inappropriate manner and forced to remain in handcuffs while

he was in custody violated equal protection.    The district court

concluded that Montes failed to adduce any evidence that tended

to show that the defendants treated him any differently than

others who were similarly situated or that the defendants

purposefully discriminated against him.    Despite the district

court’s ruling, Montes’s argument before this court consists only

of conclusional assertions that the officials were black, he is

Hispanic, and an unnamed black judge with whom Montes has

previously had difficulty was involved in his arrest.    Blue

brief, 22-23.   Such conclusional allegations are insufficient to
                           No. 05-11206
                                -4-

defeat a summary judgment motion.   See Hugh Symons Group v.

Motorola, Inc., 292 F.3d 466, 468 (5th Cir. 2002).

     Montes also contends that the district court should have

analyzed his claim of conspiracy to violate his civil and equal

protection rights under the First Amendment and Due Process

clause.   Unlike in his argument before this court, Montes’s

allegations of a conspiracy resulting from the law enforcement

officials’s reaction to his threat of lawsuit were tied to causes

of action under 42 U.S.C. § 1985(2) and (3).    Therefore, the

district court analyzed Montes’s claims under § 1985(2) and (3).

Montes fails to argue that the district court erred with respect

to his claims of conspiracy under § 1985(2) and § 1985(3).     He

therefore has abandoned these issues.     See Grant v. Cuellar, 59

F.3d 523, 524 (5th Cir. 1995); Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Regarding

Montes’s argument that the district court erred by failing to

consider whether the officers’s response to his lawsuit threat

violated his rights under the First Amendment, Due Process

Clause, Fourth, Eighth, and Fourteenth Amendments, Montes did not

present this argument to the district court.    This court will not

consider arguments that were not presented to the district court.

See Little v. Liquid Air Corp., 37 F.3d 1069, 1071 n.1 (5th Cir.

1994) (en banc).

     Montes argues that the district court erred when it

dismissed his state law claims.   As the district court did not
                           No. 05-11206
                                -5-

err in its dismissal of Montes’s federal claims, the district

court did not abuse its discretion under 28 U.S.C. § 1367(c)(3)

when it dismissed Montes’s state law claims.   See Priester v.

Lowndes County, 354 F.3d 414, 425 (5th Cir. 2004).

     Montes also argues that the district court abused its

discretion by failing to allow him to amend his complaint to add

a defendant.   Montes fails to explain why the district court’s

denial of his motion to file an amended complaint amounted to an

abuse of discretion when Montes sought to file an “unnamed

defendant” after he had previously been given leave on one prior

occasion to file an amended complaint, after he had filed an

amended complaint, and after responsive pleadings were filed.     He

also sought to file the amended complaint after the deadline

established in the district court’s scheduling order for filing

motions requesting joinder of additional parties or amendments of

pleadings.   Moreover, Montes did not subsequently identify in the

district court the party who he sought to add as a defendant.

Even if the district court abused its discretion in denying

Montes’s motion for leave to amend his pleadings, a remand to the

district court to consider the merits of Montes’s claim against

the unnamed defendant would be a waste of judicial resources.

See Halbert v. City of Sherman, Tex., 33 F.3d 526, 530 (5th Cir.

1994).

     Finally, Montes raises a recusal argument for the first time

on appeal.   As Montes’s assertions do not establish good cause
                          No. 05-11206
                               -6-

for why he did not file an affidavit requesting recusal of the

trial judge, nor do his assertions show exceptional circumstances

why this court should consider these issues for the first time on

appeal, this court should decline to consider the argument.   See

Clay v. Allen, 242 F.3d 679, 681 (5th Cir. 2001).

     For the foregoing reasons the judgment of the district court

is AFFIRMED.